QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER ENDED MARCH 31, 2008 INTRODUCTION The following information, prepared as of May 8, 2008, should be read in conjunction with the unaudited interim consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at March 31, 2008 and for the three months ended March 31, 2008 and 2007 and its audited annual consolidated financial statements as at December 31, 2007 and 2006 and for the years ended December 31, 2007, 2006 and 2005, and the related notes attached thereto, which were prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s 2007 Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY Quest’s primary business focus is mortgage lending on the security of Canadian real estate.The Company’s primary lending activity is to provide first mortgages concentrating on residentially oriented real estate. In general, a loan is residentially oriented, if, at the time the loan is made, the real estate on which the loan is secured is, or is intended to be, devoted to residential purposes. This includes financing the development or acquisition of single family, apartment, condominium, social housing and nursing/retirement residences.A secondary lending activity is to provide mortgages secured by commercial or industrial properties.The Company also participates in bridge lending to Canadian companies secured by resource assets located in Canada. Quest plans to grow its mortgage portfolio safely and profitably through the use of increased leverage as opposed to any increase in its equity. In January 2008, the Company arranged bank lines totaling $88 million for this purpose. Through its wholly-owned subsidiary, QC Services Inc., the Company will also engage in loan syndication and earn syndication fees on loans which it has chosen not to finance itself. In December 2007, the Company reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC can decrease its taxable income through the payment of dividends to its shareholders. Quest’s goal is to enhance shareholder value by increasing dividend distributions to its shareholders and in the process reduce its corporate taxes. It is the Company’s intention to further enhance shareholder distributions by increasing profitability through the use of leverage to grow its mortgage portfolio. NON-GAAP MEASURES Basic earnings per share (“EPS”) before taxes, return on equity before taxes, return on assets before taxes and payout ratio on earnings before taxes do not have standardized meanings prescribed by GAAP and, therefore, may not be comparable to similar measures presented by other companies.The fact that tax expense is for the most part a non-cash item to the Company is the major reason the Company calculates and highlights various ratios on a before tax basis.Non-GAAP measures used in this management’s discussion and analysis (“MD&A”) are calculated as follows: · basic earnings per share before taxes – earnings before taxes divided by number of common shares outstanding for basic EPS purposes; · return on equity before taxes – earnings before taxes divided by average shareholders’ equity; · return on assets before taxes – earnings before taxes divided by average total assets; and · payout ratio on earnings before taxes – dividends paid per share divided by basic earnings per share before taxes. Readers are cautioned not to view non-GAAP measures as alternatives to financial measures calculated in accordance with GAAP. FINANCIAL PERFORMANCE Table 1 - Selected Quarterly Financial Information ($ thousands, except per share amounts) March 31, 2008 March 31, 2007 Change from March 31, 2007 Key Performance Indicators Interest income 11,000 10,124 876 9 % Other income 251 3,205 (2,954 ) (92 %) Net interest and other income 10,624 13,099 (2,475 ) (19 %) Earnings before income taxes 7,484 9,315 (1,831 ) (20 %) Earnings per share before taxes(1) 0.05 0.06 (0.01 ) (20 %) Net earnings for the period 7,099 7,389 (290 ) (4 %) Earnings per share – basic 0.05 0.05 - 0 % Earnings per share – diluted 0.05 0.05 - 0 % Return on equity before taxes(1)(2) 10 % 13 % Return on assets before taxes(1)(2) 9 % 12 % Dividends paid per share 0.025 0.020 0.005 25 % Payout ratio on earnings before taxes(1) 51 % 37 % Loans 327,087 250,274 76,813 31 % Total assets 342,491 295,330 47,161 16 % Shareholders' equity 294,335 285,063 9,272 3 % Book value per share 2.01 1.97 1. See non-GAAP measures disclosed in this MD&A. 2. Annualized basis. DIVIDEND POLICY FOR 2008 Dividend payments reduce the taxable income of a MIC. Dividends are taxed as interest in the hands of shareholders.Consistent with its MIC status for taxation purposes, Quest’s dividend policy is to distribute sufficient dividends to shareholders throughout 2008 and within 90 days after the end of 2008 to reduce its taxable income to a negligible amount, after first deducting all available loss carry forwards and other deductions against 2008 taxable income.
